DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

	The closest prior art of record WILLIAMS, teaches storing data in a reduced redundancy form. Binary Large Objects (BLOBs) are partitioned into subblocks according to a partitioning method, and the subblocks are stored in subblock clusters (Abstract).

WILLIAMS also teaches each BLOB 10, 12 of data to be stored is divided into subblocks A-J using a partitioning method (FIG. 1). A variety of partitioning method can be used, but in particular, a fixed-length partitioning method could be used that divides the data into fixed-length subblocks 60-65 (FIG. 6), or a variable-length partitioning method could be used (FIG. 10) that divides the data into variable-length subblocks E, F, G, A, B, C, D at positions determined by the data itself (FIG. 1) [0008].

Each cluster is compressed using a data compression method so as to reduce the amount of space used by the clusters [0013].

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including wherein performing data compression on the plurality of data entries in each of the
plurality of subblocks comprises: examining a data entry in a subblock to determine that the data entry is not a first data entry in the subblock; upon determining that the data entry is not the first data entry in the subblock; comparing the data entry to a previous data entry in the subblock to identify overlapping beginning characters; and
assigning a number to a compressed data entry for the data entry, when one or more overlapping characters are identified as recited in independent claims 1, 11, and 17.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

						*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164